Citation Nr: 1628024	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a tibia/fibula fracture.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, to include as secondary to tibia/fibula fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard from November 1974 to December 1974 and in the United States Air Force from April 1976 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The reopened claim of entitlement to service connection for tibia/fibula fracture residuals and the issue of service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record relates specifically to an unestablished fact necessary to substantiate the underlying claim for service connection for tibia/fibula fracture residuals.   


CONCLUSION OF LAW

New and material having been received, the claim for service connection for residuals of a tibia/fibula fracture is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.
The Veteran was denied service connection for residuals of a tibia/fibula fracture in a 1989 rating decision which was not appealed.  At that time, it was determined that there was no nexus between current residuals and active military service.  The Veteran was noted to have had a pre-existing disorder that was not aggravated by military service.  This decision is now final.  

He has submitted the letter of a private family practice physician, Dr. W., dated in September 2009, which links running and physical training done in the early stages of military service with aggravation of pre-existing fracture residuals.  The physician noted that the Veteran was struck while riding a bicycle as a child which caused the fracture in the right leg.  Prior to entrance into Army service, it was reported that there was no pain from this old trauma.  The doctor explained that "extensive marching, standing, and running can cause microfractures in bones and/or aggravate previous fracture sites."  As a consequence of this, the physician concluded that "it is highly likely that the site of [the Veteran's] right tibial fracture, bone cyst, and subsequent repair was aggravated...due to the rigors of military training he experienced in both Army and Air Force boot camps."  

It is noted that there is a subsequent VA record which counters these conclusions; however, the private record itself is new, in that it was not of record at the time of the last final denial of record, and is material, in that it relates to a previous unestablished fact necessary to reopen the claim.  

The RO took this 2009 opinion as new and material evidence and reopened the claim.  Regardless of the actions of the RO, the Board has an independent duty to evaluate the petition to reopen in its own right prior to adjudicating the merits of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). New and material evidence has been submitted in the form of the 2009 private medical opinion.  






ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of a tibia/fibula fracture is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran has, apparently, been in receipt of disability benefits from the Social Security Administration since at least 1995 and the records have not been obtained Bell v. Derwinski, 2 Vet. App. 611 (1992). Potentially relevant records may also be obtained from the nursing facility where the Veteran is a resident, the North Lake Retirement Home in Hollywood, Florida (following the obtaining of appropriate releases).  

Accordingly, the case is REMANDED for the following action:

1.  Secure any and all outstanding federal and private treatment records described by the Veteran.  

*Records from SSA, to include all those considered in determination as to eligibility for disability benefits from that agency, are to be obtained and associated with the claims file.  

*Outstanding VA treatment records, including but not limited to those from VA Medical Centers/Outpatient Clinics in Santa Barbara, California, Loma Linda, California, and Seattle, Washington, should be obtained and associated with the claims file. 

*Following the obtaining of the appropriate waivers, treatment records from the Veteran's current nursing facility, North Lake Retirement Home in Hollywood, Florida, are to be obtained and associated with the claims file.  

2.  IF DEEMED NECESSARY BY THE ADJUDICATOR, conduct any appropriate VA medical development. Following completion of the above-directed development, re-adjudicate the claims on a de novo basis.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


